439 S.E.2d 199 (1994)
Donald E. AYERS, D/B/A Ayers Wood Yard, Petitioner,
v.
BOARD OF ADJUSTMENT FOR the TOWN OF ROBERSONVILLE THROUGH Its Chairperson Thelma ROBERSON, Respondent.
No. 932SC123.
Court of Appeals of North Carolina.
February 1, 1994.
*200 Bowen & Batchelor by J. Melvin Bowen and James R. Batchelor, Jr., Williamston, for respondent-appellant.
Colombo, Kitchen & Johnson by Thomas H. Johnson, Jr., Greenville, for petitioner-appellee.
MARTIN, Judge.
G.S. § 160A-388(e) (Supp.1992) provides that every decision of a municipal board of adjustment "shall be subject to review by the superior court by proceedings in the nature of certiorari." In proceedings of this nature, the superior court sits as an appellate court and may review both the sufficiency of the evidence presented to respondent and whether the record reveals an error of law. Concrete Co. v. Board of Commissioners, 299 N.C. 620, 265 S.E.2d 379, reh'g denied, 300 N.C. 562, 270 S.E.2d 106 (1980).
*201 In the present case, the questions before the superior court were (1) what property uses are included within the definition of "forestry" as used in the ordinance and (2) whether petitioner's use of the subject property falls within that definition? It is undisputed that petitioner uses the subject property to receive, weigh, grade, temporarily store and ship cut timber. Thus, the only issue we must decide, is whether the superior court committed an error of law in interpreting and applying the ordinance.
In reviewing a decision of the Board of Adjustment for errors of law in the application and interpretation of a zoning ordinance, the superior court applies a de novo standard of review and can freely substitute its judgment for that of the board. Capricorn Equity Corp. v. Town of Chapel Hill, 334 N.C. 132, 431 S.E.2d 183 (1993). Similarly, in reviewing the judgment of the superior court, this Court applies a de novo standard of review in determining whether an error of law exists and we may freely substitute our judgment for that of the superior court. Id. Questions involving the interpretation of ordinances are questions of law. Id. Applying a de novo standard of review, we conclude that the decision of the superior court is incorrect and that the decision of respondent must be reinstated.
In determining the meaning of a zoning ordinance, we attempt to ascertain and effectuate the intent of the legislative body. Concrete Co., 299 N.C. at 629, 265 S.E.2d at 385. Unless a term is defined specifically within the ordinance in which it is referenced, it should be assigned its plain and ordinary meaning. Rice Associates v. Town of Weaverville Bd. of Adjust, 108 N.C.App. 346, 423 S.E.2d 519 (1992). In addition, we avoid interpretations that create absurd or illogical results. Pritchard v. Elizabeth City, 81 N.C.App. 543, 344 S.E.2d 821, disc. review denied, 318 N.C. 417, 349 S.E.2d 598 (1986).
With these principles in mind, we first turn to the language of the ordinance at issue. The ordinance specifically provides that its purpose is to establish "a district in which the principal use of the land is for low density residential and agricultural purposes." The enumerated uses which are permitted within the district, though not exclusively residential and agricultural, are uniformly non-industrial. On the whole, the language of the ordinance, the title of the district it creates, and the uses which it permits, manifest an intent that the district be free from non-agricultural commercial operations.
Respondent's definition of the term "forestry", which limits the activities included thereunder to the development, management and harvesting of forest or growing timber, is not inconsistent with the zone's established residential and agricultural purposes. Rather, this definition of "forestry" limits timber associated activities to those which are strictly agricultural in nature. It does not include ancillary timber industry activities which are industrial in origin and which would detract from the district's residential and agricultural purpose and character.
Conversely, the expansive definition of "forestry" adopted by the superior court which includes the transportation of timber to the "point at which the wood is actually converted to some type of useable product" would permit uses which are clearly incompatible with the residential and agricultural purposes of the district. For example, under such a definition, industrial operations performing intermediate, but not final processing of timber, would not be prohibited. Likewise, rail and truck depots, larger than petitioner's, which receive, weigh, grade, store and ship cut timber would be permitted to operate in the Residential Agricultural District. Clearly, a definition which would permit such operations does not effectuate the manifest intent of the ordinance and would create an illogical result.
We are also persuaded that the meaning respondent assigned to the term "forestry" is its plain and ordinary meaning. The American Heritage Dictionary defines "forestry" as "(1) the science and art of cultivating, maintaining and developing forest, (2) the management of a forest land, and (3) a forest land." Webster's Third International Dictionary defines the term as "a science of developing, caring for and cultivating forest: The *202 management of growing timber." Another source relied upon by respondent in arriving at its definition of "forestry" is The Terminology of Forest Science and Technology, Practice and Products, which defines "forestry" as "a profession embracing the science, business and art of creating, conserving and managing forest lands for the continuing use of their resources...."
None of these ordinary definitions of "forestry" include the transportation of cut timber to the "point at which the wood is actually converted to some type of useable product." The only such definition of "forestry" with which respondent was provided came from the testimony of petitioner's expert witness. That an expert was required to provide this meaning to the term, belies any contention that this definition constitutes the term's plain and ordinary meaning.
Based on the foregoing analysis, we conclude that respondent's definition of "forestry" is correct because it (1) effectuates the intent of the ordinance to establish a district of residential and agricultural uses, (2) is consistent with the term's plain and ordinary meaning, and (3) avoids the illogical result of allowing intermediate timber processing operations and transportation depots in a district intended for low density residential and agricultural purposes. Therefore, we hold that the superior court erred as a matter of law by reversing the Board of Adjustment's conclusion that petitioner's business is in violation of the ordinance because it is not engaged in the development, management, harvesting, or care of growing timber.
For the foregoing reasons, the order of the superior court is reversed and this case is remanded for reinstatement of the decision of the Board of Adjustment.
Reversed.
JOHNSON and McCRODDEN, JJ., concur.